DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Patent Application filed on 3 January 2020.  Claims 1-20 are pending and considered below.         

Priority
	Applicant' s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicants claim of priority to European application number EP19198001.0 filed 18 September 2019 is acknowledged.  Therefore the instant application is afforded a priority date of 18 September 2019.

Claim Rejections - 35 USC § 101
	The Examiner has determined that the instant invention, while directed to a judicial exception, is further directed to a practical application and is therefore patentably eligible under 35 USC 101.
	Examiner interprets the instant invention to be directed to a judicial exception similar to ideas related to certain methods of organizing human activity including fundamental economic principles or practices (including hedging, insurance, or risk mitigation.  Examiner’s interpretation is guided by at least disclosures derived from the instant claims as well as written description paragraphs at least [51]-[55].
	Examiner interprets the instant invention to be further directed to a practical application as guided by the claims which include subject matter disclosed at least at written description paragraphs [34] which discloses the continuous determination of indicator values and a consequent saving of resources as well as disclosures related to written description paragraph [54] which discloses the clustering of data into defined clusters and therefore resulting in a reduction of computational power required of the system. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 6, 9, 11, 13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suleiman et al. (20180081912) in view of Triplet et al. (20200082013).

Claims 1, 11, and 20:	Suleiman discloses a computer-implemented method, system, and non-transitory storage medium ([23-26]) for identifying a change of an indicator value for a system of interdependent entities, the method comprising: 
determining the indicator value (i.e., key performance indicator as per spec para [42]) ([24 “performs action 109 to identify related signals to the selected KPIs/metrics. In addition, as described in more detail below, certain analysis and/or validation actions are taken to verify the statistical correctness of the selected set of data,” 31, 32]); 
logging input data for the system of interdependent entities (i.e., plurality of systems functioning together as per spec. para. [43]) ([28 “signal S2 in this illustrative table corresponds a database-specific metric pertaining to one or more values directly obtained from operation of the database system (e.g., database logging or wait metrics). Signal S3 corresponds to an intra-node signals obtained for components and/or metrics that are directly pertinent to a given node or instance (e.g., memory and CPU utilization),” 30-32]); 
logging scoring payload data (i.e., input data to the machine learning system as per spec. para. 45) and related results of a machine-learning model used as part of the system of interdependent entities, wherein the scoring payload data are derived from the input data ([23 “database-related components (e.g., database logging signals). It is noted that a datapoint collected from the monitored target may include tens or even hundreds of signals values that together describe the holistic current state of the target (a target could be, for instance, a database instance or its host),” 27, 28, 36 “machine learning system calculates the intersection of the set of user-defined KPI ranges and applies the computed result as a preliminary filter against the full set of data. The filtering is performed such that only the datapoints that satisfy the filter would be admitted as candidates for model training, with all others being ignored….filtering is applied to reduce the whole set of collected data to a smaller set of relevant data for training purposes (e.g., data that the user has selected because it correlates to identifiable “normal” and/or “abnormal” data), this means that less data needs to be placed into a storage device,”]); 
clustering the input data into a number of clusters resulting in defined clusters ([42 “clustering of these KPIs which have direct interpretation on the nature of workload patterns that was experienced,” 43, 44, 52, 53 “identification is made of other instances, nodes, databases, and/or clusters having similar characteristics to the first target,”]); 
re-determining the indicator value for each defined cluster, resulting in a vector of re- calculated indicator values ([52 “training data obtained for a given target may be usefully re-applied as well to other targets according to some embodiments. In some circumstances, it may be desirable to merge some or all of the training data generated for a first target with data collected for a second target….generate training data for additional targets, e.g., within the same or different database cluster,” 62 “evaluation and preparation logic include the periodic scanning of target monitoring data (stored in system's datastore) and their corresponding generated output (e.g. any detected faults and diagnosed problems held in tables of the datastore), highlighting various potential anomalies and outliers that data may contain, and analyzing the data (using robust statistical methods) for its goodness to serve as input to new system's model training,”]); 
calculating metric values of the machine-learning model for each defined cluster, resulting in a metric values vector ([25 “decision trees, discriminant analysis, support vector machines, logistic regression, nearest neighbors, and/or ensemble classification models,” 26, 28 “signal S2 in this illustrative table corresponds a database-specific metric pertaining to one or more values directly obtained from operation of the database system (e.g., database logging or wait metrics). Signal S3 corresponds to an intra-node signals obtained for components and/or metrics that are directly pertinent to a given node or instance,” 45 “consideration can be made whether vectors formed from the signal combinations in the datapoints correlate to sufficient numbers of clusters,”]); and 
Suleiman discloses the determination and measurements of key performance indicator metrics and Suleiman does not explicitly disclose, however Triplet discloses:
determining correlation matrix values for a correlation matrix between the vector of re- determined indicator values and the metric values vector of the defined clusters ([42 “measure the key performance indicators of the operational networks,” 46 “parallel clustering techniques for identifying a correlation pattern,” 77 “distance matrix generation 74 estimates the correlation among features. For example, two distance matrix are computed, and each is used as input for one clustering algorithm,” 78, 145 “determining a distance matrix for the multi-variate times-series which estimates correlation among features in the multi-variate times-series (step 203); performing clustering on the distance matrix (step 204); reducing dimensionality of the multi-variate times-series based on the clustering to provide a lower-dimensionality time-series (step 205); and providing the lower-dimensionality time-series to one or more applications configured to analyze the multi-variate times-series from the network,” 146]).
Therefore it would be obvious for Suleiman to determine correlation matrix values for a correlation matrix between the vector of re-determined indicator values and the metric values vector of the defined clusters as per the steps of Triplet to continuously measure and update correlation matrix values between clusters of key performance indicator values and measured values in order to precisely measure system performance measures and therefore more likely increase system performance and accuracies or operation.

Claims 3 and 13:	Suleiman in view of Triplet discloses the method according to claims 1 and 11, and Suleiman further discloses wherein re-determination of the indicator value per cluster also comprises selecting only a portion of records of the input data being part of the cluster ([43 “calculates the intersection of the set of user-defined KPI ranges by performing a logical AND operation over the selected ranges. FIG. 4E shows an illustration of this type of action, where 406 corresponds to the intersection of the applied KPIs 1, 2, and 3,” 44 “processing may also be applied to change, expand, and/or contract the scope of the data pertinent to the selected KPIs. For example, for a given time series selected by the user/system, the datapoints for that series may be expanded by a certain number of datapoints before and/or after that selected period,” 45]).

Claims 6 and 16:	Suleiman in view of Triplet discloses the method according to claims 1 and 11, and Suleiman further discloses wherein wherein the indicator value is a plurality of different indicator values ([28 “Signal S4 corresponds to an inter-node signals that may correlate to behavior or activity pertaining to multiple nodes (e.g., inter-node networking metrics),” 30, 33]) and wherein the re-determination of the indicator value ([52, 62]), the calculating the metric value of the machine-learning model ([25, 26, 28 “observed value for the signal; and/or (g) a predicted value for the signal. The collected signal value may pertain to any datapoint of interest pertaining to any metric collectible within the system,” 45]), and the determination of the correlation matrix values is performed for each of the plurality of different indicator values ([26 “learning model serves as the primary predictor and indicator of many of the database cluster aspects (e.g., current and predicted health state, and system availability). For example, applying the models 122 to perceived measurement data, events can be detected that potentially correlate to cluster health and performance states,” 30-33, 47, 106 “assessment method is employed to implement the continual sizing up of a model's residuals and the degree of correlations between the models' output decisions and the projections of the target's key performance indicators,”]). 

Claim 9:	Suleiman in view of Triplet discloses the method according to claim 1 and Suleiman further discloses wherein the indicator value is determined based on the input data ([28 “database-specific metric pertaining to one or more values directly obtained from operation of the database system (e.g., database logging or wait metrics),”]).  

Claim(s) 2, 10, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suleiman et al. (20180081912) in view of Triplet et al. (20200082013) and in further view of Satheesh et al. (20220101140).

Claims 2 and 12:	Suleiman in view of Triplet discloses the method according to claims 1 and 11, and Suleiman does not explicitly disclose, however Satheesh discloses upon determining that elements of the correlation matrix values exceed a predefined correlation value, determining a dominant feature of the same cluster having the lowest indicator value ([47 “result of clustering the feature vectors, a clustering matrix may be formed. A clustering matrix may comprise a set of feature vectors, such as each of the feature vectors of a given cluster. In any set of vectors that are being clustered, there may be some vectors (columns in the clustering matrix) that will be dominating and others that will not be dominating,” 52 “change the value by a small amount in a column corresponding to a particular filter and then to note the accuracy. If the columns are dominant, there should be a substantial change in accuracy (e.g. a decline or increase in accuracy),” 55 “identifying the dominant columns by changing the columns and determining whether the change results in a change in accuracy that exceeds a threshold value. The identified dominant columns (corresponding to dominant features) may be used to better understand the model,”]).
Therefore it would be obvious for Suleiman wherein upon determining that elements of the correlation matrix values exceed a predefined correlation value, determining a dominant feature of the same cluster having the lowest indicator value as per the steps of Satheesh to continuously measure and update performance indicators such as the weight or dominance of clusters of key performance indicator values and measured values in order to precisely measure system performance measures and therefore more likely increase system performance and accuracies or operation.

Claims 10 and 19:	Suleiman in view of Triplet discloses the method according to claims 1 and 11, and Suleiman does not explicitly disclose, however Satheesh discloses:
determining a description of dominant values in the clusters ([45 “use the largest dominating label in the cluster as the cluster name. As an example, if there are 100 variables that are clustered, out of which the first cluster has 40 “dogs” and 10 “cats”, and the second cluster has 10 “dogs” and 40 “cats,” then we can name the first cluster as “dog” and the second as “cat,”]); and 
determining a recommendation based on the correlation matrix values ([47 “clustering matrix may comprise a set of feature vectors, such as each of the feature vectors of a given cluster. In any set of vectors that are being clustered, there may be some vectors (columns in the clustering matrix) that will be dominating and others that will not be dominating,” 55 “the important (dominant) features are identified 408, in conjunction with a feature learner unit,” 68 “possible to obtain explicit rules even when there are multiple features, and therefore can help to develop good trust on the model for end users of the model,”]). 
Therefore it would be obvious for Suleiman to determine a description of dominant values in the clusters and determine a recommendation based on the correlation matrix values as per the steps of Satheesh to continuously measure and update performance indicators such as determining and detailing dominant values related to clusters of key performance indicator values and measured values in order to precisely measure system performance measures and therefore more likely increase system performance and accuracies or operation.

	Claim(s) 4, 5, 8, 14, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suleiman et al. (20180081912) in view of Triplet et al. (20200082013) and in further view of Walters et al. (20200012900).

Claims 4 and 14:	Suleiman in view of Triplet discloses the method according to claims 1 and 11, and Suleiman does not explicitly disclose, however Walters discloses wherein the metric value of the machine-learning model comprises a plurality of types of metric values, comprising indicators of type accuracy, fairness, and/or drift ([131 “prediction accuracy check, a prediction accuracy cross check, a regression check, a regression cross check, and a principal component analysis check. In some aspects, a prediction accuracy check can determine the accuracy of predictions made by a model (e.g., recurrent neural network, kernel density estimator, or the like) given a dataset,” 176 “detect drift in data used for models, including predictive models (e.g., forecasting models or classification models). Models of process 1800 may include recurrent neural networks, kernel density estimators, or the like. In some embodiments, process 1800 may be performed to detect data drift used in neural network models used for data classification or data forecasting,” 184, 185]). 
Therefore it would be obvious for Suleiman wherein the metric value of the machine-learning model comprises a plurality of types of metric values, comprising indicators of type accuracy, fairness, and/or drift as per the steps of Walters to continuously measure and update performance indicators such as accuracy, fairness, or drift between clusters of key performance indicator values and measured values in order to precisely measure system performance measures and therefore more likely increase system performance and accuracies or operation.

Claims 5 and 15:	Suleiman in view of Triplet discloses the method according to claims 4 and 11, and Suleiman does not explicitly disclose, however Walters discloses wherein the re-determination of the indicator value, the calculating the metric value of the machine-learning model, and the determination of correlation matrix values is performed for each type of metric values ([71 “class-specific models, process 500 can generate better synthetic data that more accurately models the underlying actual data than randomly generated training data that lacks the latent structures present in the actual data,” 130 “Model optimizer 1303 can be configured to evaluate performance criteria of a newly created synthetic data model. In some embodiments, the performance criteria can include a similarity metric (e.g., a statistical correlation score, data similarity score, or data quality score, as described herein). For example, model optimizer 1303 can be configured to compare the covariances or univariate distributions of a synthetic dataset generated by the new synthetic data model and a reference data stream dataset,” 131, 135 “current data model can resemble data received from streaming data source 1301 according to a similarity metric (e.g., a statistical correlation score, data similarity score, or data quality score,” 176]).  
	Therefore it would be obvious for Suleiman wherein the re-determination of the indicator value, the calculating the metric value of the machine-learning model, and the determination of correlation matrix values is performed for each type of metric values as per the steps of Walters to continuously measure and update performance indicators such as accuracy, fairness, or drift between clusters of key performance indicator values and measured values in order to precisely measure system performance measures and therefore more likely increase system performance and accuracies or operation.

Claims 8 and 18:	Suleiman in view of Triplet discloses the method according to claims 1 and 11, and Suleiman further discloses:
determining the indicator value continuously throughout an operation of the system of interdependent entities ([28, 30, 34, 35]).
Suleiman does not explicitly disclose, however Walters discloses:
suppressing further steps of the method unless it is determined that the indicator value has fallen below a predefined indicator threshold value ([112 “penalty term can be added to the loss function of the generative adversarial network. This term can penalize the calculated loss if the dissimilarity between the synthetic data and the actual data goes below a certain threshold. In some aspects, this penalty term can thereby ensure that the value of the similarity metric exceeds some similarity threshold, or remains near the similarity threshold (e.g., the value of the similarity metric may exceed 90% of the value of the similarity threshold). In this non-limiting example, decreasing values of the similarity metric can indicate increasing similarity,”]).  
	Therefore it would be obvious for Suleiman to suppress further steps of the method unless it is determined that the indicator value has fallen below a predefined indicator threshold value as per the steps of Walters to continuously measure and update performance indicators with respect to a threshold related to key performance indicator values and measured values in order to precisely measure system performance measures and therefore more likely increase system performance and accuracies or operation.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suleiman et al. (20180081912) in view of Triplet et al. (20200082013) and in further view of Janz (20180025303).

Claims 7 and 17:	Suleiman in view of Triplet discloses the method according to claim 1 and Suleiman does not explicitly disclose, however Janz discloses wherein the correlation function is a k-medoids correlation function, k-means, or fuzzy c-means ([122 “two of the most prominent are K-means and K-medoid. K-means defines a prototype in terms of a centroid, which is usually the mean of a group of points, and is typically applied to objects in a continuous n-dimensional space. K-medoid defines a prototype in terms of a medoid, which is the most representative point for a group of points,” 123]).  
	Therefore it would be obvious for Suleiman wherein the correlation function is a k-medoids correlation function, k-means, or fuzzy c-means as per the steps of Janz to continuously measure and update correlation matrix values between clusters of key performance indicator values and measured values and create one level partitioning of data objects in order to precisely measure system performance measures and therefore more likely increase system performance and accuracies or operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Survey of Clustering Algorithms, Xu et al., IEEE transactions on neural networks, vol. 16, no. 3, may 2005 for disclosures related to the implementation of a number of clustering algorithms
See Meng et al., (WO 2018/014674) for disclosures related to the implementation of methods to identify key performance indicators related to performance deterioration and recommended parameter adjustments.  
See Gopalakrishnan et al. (20170034720) for disclosures related to the prediction of network performance by the implementation of clustering techniques.  See at least paras. [17]-[19], [28]-[43]
See Luchi et al. (20120158364) for disclosures related to measuring the performance indicators of a system and ranking the performance of system elements.  See at least paras [78]-[87] 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/
Primary Examiner, Art Unit 3682